Leavitt, L,
dissenting:
I would reverse because the State failed to prove T.R.’s guilt beyond a reasonable doubt.
This matter involves the violation of a criminal statute, and though adjudications of a delinquency are civil in nature, the State is still required to prove the elements of the offense beyond a reasonable doubt.1 We review the evidence on appeal in the light most favorable to the prosecution and must be convinced of a person’s guilt beyond a reasonable doubt.2
There is no requirement that the testimony of a sexual assault victim be corroborated, and the victim’s testimony, standing alone and if believed beyond a reasonable doubt, is sufficient to sustain a verdict of guilty.3 However, we have held that circumstances may exist'in a sexual assault case that would be sufficient, as a matter of law, to render the victim’s testimony incredible.4 Such circumstances exist in this case.
The victim in this case was four years old when the alleged sexual assault took place. He was asked by his grandmother “to tell a story’ ’ after she had told him the stories of the three bears and the three little pigs. He responded that T.R. had “put his pee-pee in my butt and it hurt.” He later told the same “story” to his aunt and a pediatric nurse. The nurse examined his rectal area and noticed a small whitened area that could have been caused by constipation. She could not say that the victim had been sexually abused. A subsequent statement by the four-year-old that T.R.’s “pee-pee got big” and “stuff came out” seems to demonstrate a knowledge of sexual anatomy beyond the victim’s age. But other evidence was introduced that the four-year-old had urinated on his sixteen-month-old cousin and that he had been caught engaging in fellatio with another four-year-old child. These acts also indicate *655knowledge beyond the normal knowledge of a four-year-old child. Moreover, all questions posed to the victim were leading and suggestive because of his age.
T.R., the fourteen-year-old defendant, denied any inappropriate sexual conduct and disputed that even he had the opportunity to commit the alleged acts. The hearing master, however, questioned T.R.’s credibility because T,R. himself had been the victim of previous sexual abuse.
In examining the evidence introduced at the hearing in the light most favorable to the prosecution, I cannot say that a rational trier of fact could conclude that T.R. is guilty beyond a reasonable doubt.5
Therefore, I would reverse the conviction.

 See NRS 62.193(1), (5).


 Koza v. State, 100 Nev. 245, 250, 681 P.2d 44, 47 (1984); McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).


 See Rembert v. State, 104 Nev. 680, 681, 766 P.2d 890, 891 (1988); Deeds v. State, 97 Nev. 216, 217, 626 P.2d 271, 272 (1981).


 State v. Diamond, 50 Nev. 433, 437, 264 P. 697, 698-99 (1928).


 Hutchins v. State, 110 Nev. 103, 107-08, 867 P.2d 1136, 1139 (1994) (citing Koza, 100 Nev. at 250, 681 P.2d at 47); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979).